Citation Nr: 0100914	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-17 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for residuals of a leg 
infection.  



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), where the benefit sought 
on appeal was denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The evidence of record contains a formal claim for service 
connection for "infection in the legs" filed by the veteran 
in February 1999.  VA has been unable to locate the veteran's 
original claims file, and created a rebuilt claims file 
during 1998.  However, there are no service medical records 
contained in the rebuilt claims file.  Although a request 
submitted by the veteran directly to the National Personnel 
Records Center (NPRC) met with the response that the 
documents had been lent to the VA, there is no response of 
record to a February 1999 request for records by the RO from 
the NPRC.  Additionally, although the record contains records 
of searches for the veteran's claims file, the scope of the 
search is unclear from the record.  In this regard, evidence 
of record indicates that the veteran previously lived in New 
York, and the veteran's February 1999 claim, filed with the 
St. Petersburg, RO, identifies the New York City RO as the RO 
having his records.  It is not documented whether the search 
for records specifically encompassed the New York City RO.  

The new law contains specific procedures which must be 
followed in obtaining, or attempting to obtain, VA records, 
and other records in federal custody:

§5103A. Duty to assist claimants

(a) DUTY TO ASSIST.-(1) The Secretary shall make 
reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law 
administered by the Secretary.

. . . 

(b) ASSISTANCE IN OBTAINING RECORDS.-(1) As part 
of the assistance provided under subsection (a), 
the Secretary shall make reasonable efforts to 
obtain relevant records (including private 
records) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to 
obtain.

(2) Whenever the Secretary, after 
making such reasonable efforts, is 
unable to obtain all of the relevant 
records sought, the Secretary shall 
notify the claimant that the Secretary 
is unable to obtain records with 
respect to the claim. Such a 
notification shall-

(A) identify the records the 
Secretary is unable to obtain;

(B) briefly explain the 
efforts that the Secretary 
made to obtain those records; 
and

(C) describe any further 
action to be taken by the 
Secretary with respect to the 
claim.

(3) Whenever the Secretary attempts to 
obtain records from a Federal 
department or agency under this 
subsection or subsection (c), the 
efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000).

Additionally, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability, as well as evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  The evidence of record, 
including the veteran's own statements, does not identify any 
current disability that the veteran claims to have resulted 
from inservice leg infection.  The veteran should be asked to 
provide a general description of the disability that he 
claims results from an inservice leg infection, as well as 
records of all treatment for such a disability, or evidence 
sufficient to enable VA to obtain such records.

In order to comply with the new duty to assist requirements, 
additional development of the evidence must be accomplished 
prior to further consideration of the veteran's claim.  



Accordingly, this case is REMANDED for the following:

1.  The RO should make all reasonable 
attempts to obtain the veteran's service 
medical records from the NPRC.  The 
results of the request(s), whether 
successful or unsuccessful must be 
documented in the claims file, in 
accordance with the new notification 
requirements and development procedures 
contained in section 3 of the Act (to be 
codified as amended at 38 U.S.C. 
§ 5103A).  See VBA Fast Letter 00-87 
(November 17, 2000).  

2.  The RO should ensure that all 
reasonable efforts have been made to 
locate the veteran's missing original 
claims folder, to include requesting that 
the New York, New York, RO, conduct a 
search, and provide documentation of the 
search.  Again, the results of the 
request(s), whether successful or 
unsuccessful must be documented in the 
claims file, in accordance with the new 
notification requirements and development 
procedures contained in section 3 of the 
Act (to be codified as amended at 38 
U.S.C. § 5103A).  See VBA Fast Letter 00-
87 (November 17, 2000).  

3.  The veteran should be informed that, 
inasmuch as entitlement to service 
connection for a particular disability 
requires evidence of the existence of a 
current disability, as well as evidence of 
service incurrence, he must provide a 
general description of the disability that 
he claims results from an inservice leg 
infection.  In addition, he should be 
asked to provide the names and locations 
of all treatment providers and/or 
facilities from which he has received 
treatment for any such residuals from the 
time of his discharge from service to the 
present.  

4.  The RO should obtain any records 
adequately identified, and provide the 
veteran with notice and opportunity to 
obtain such records himself, if the 
requests are unsuccessful.  The results of 
the requests, whether successful or 
unsuccessful must be documented in the 
claims file, in accordance with the new 
notification requirements and development 
procedures contained in section 3 of the 
Act (to be codified as amended at 38 
U.S.C. § 5103A).  See VBA Fast Letter 00-
87 (November 17, 2000).  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




